EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Staple on 1/28/2022.

The application has been amended as follows: 

In claim 1, “component” in line 13 has been replaced with ---stage---.
In claim 1, “component” in line 14 has been replaced with ---stage---.
In claim 1, “wherein winter includes” in line 16 has been replaced with ---wherein the winter life-cycle stage includes---.
In claim 1, “wherein summer includes” in line 17 has been replaced with ---wherein the summer life-cycle stage includes---.
In claim 14, “light conditions” in lines 1-2 has been replaced with ---light conditions, from light to dark or vice versa, within life-cycle stages---.
In claim 19, “aquaculture environment” in line 1 has been replaced with ---aquatic environment---.
In claim 20, “aquaculture environment” in line 1 has been replaced with ---aquatic environment---.

In claim 25, “an aqueous medium” in line 2 has been replaced with ---a holding stage aqueous medium---.
In claim 38, “component” in line 12 has been replaced with ---stage---.
In claim 38, “component” in line 13 has been replaced with ---stage---.
In claim 38, “wherein winter includes” in line 15 has been replaced with ---wherein the winter life-cycle stage includes---.
In claim 38, “wherein summer includes” in line 16 has been replaced with ---wherein the summer life-cycle stage includes---.
In claim 39, “light conditions within” in line 1 has been replaced with ---light conditions, from light to dark or vice versa, within---.

Reasons for Allowance
Claims 1, 3-6, 8, 11-14, 16-17, 19-21, 25-32, 36, and 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a process for the harvesting of fish eggs as claimed in detail, especially the features of wherein the winter life-cycle stage of the winter-summer period comprises a total ATU of 1,600 to 3,500 units, and the summer life-cycle stage of the winter-summer period comprises a total ATU of 400 to 1,500 units. 
Taranger et al., noted in the Office Action as Taraner et al., discloses a similar process as the claimed invention. However, Taranger et al. lacks the winter life-cycle stage of the winter-summer period comprises a total ATU of 1,600 to 3,500 units, and .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643